--------------------------------------------------------------------------------

THESE WARRANTS ARE NON-TRANSFERABLE.

THESE SECURITIES HAVE BEEN ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE
NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

NONE OF THESE SECURITIES HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S.
STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED
HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933
ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933
ACT.

THE HOLDER OF THESE SECURITIES MUST NOT TRADE THE SECURITIES IN OR FROM A
JURISDICTION OF CANADA UNLESS THE CONDITIONS IN SECTION 13 OF MULTILATERAL
INSTRUMENT 51-105 ISSUERS QUOTED IN THE U.S. OVER THE COUNTER MARKETS ARE MET.

WARRANT CERTIFICATE

NAKED BRAND GROUP INC.

THESE WARRANTS WILL EXPIRE AND BECOME NULL AND VOID AT THE TIME OF EXPIRY (AS
DEFINED HEREIN).

Warrant Certificate No.: 11-14-13-____ Right to Purchase ____________Common
Shares Number of Warrants: __________________  

This is to certify that, for value received, _________________ of
______________________ - (facsimile: _____________), is the registered holder of
SEVENTY-FIVE THOUSAND (75,000) share purchase warrants (each, a “Warrant”) of
NAKED BRAND GROUP INC. (the “Company”). Each Warrant will entitle the Holder,
upon and subject to the terms and conditions attached to this certificate or any
replacement certificate (in either case the “Warrant Certificate”) as Appendix
“A” (the “Terms and Conditions”), to acquire from the Company one fully paid and
non-assessable share of common stock of the Company (each, a “Warrant Share”) at
a price of $0.10 per Share (the “Exercise Price”) at any time prior to 4:00 p.m.
(Vancouver time) on November 14, 2016 (the “Time of Expiry”).

  1.

ONE (1) WARRANT AND THE EXERCISE PRICE ARE REQUIRED TO PURCHASE ONE WARRANT
SHARE. THIS CERTIFICATE REPRESENTS _________________ (___________) WARRANTS.

        2.

These Warrants are issued subject to the Terms and Conditions, and the Holder
may exercise the right to purchase Warrant Shares only in accordance with the
Terms and Conditions.

        3.

Nothing contained herein or in the Terms and Conditions will confer any right
upon the Holder or any other person to subscribe for or purchase any Warrant
Shares at any time subsequent to the Time of Expiry and from and after such
time, these Warrants and all rights under this Warrant Certificate will be void
and of no value.


--------------------------------------------------------------------------------

- 2 -

IN WITNESS WHEREOF the Company has caused this Warrant Certificate to be
executed.

DATED at the City of Vancouver, in the Province of British Columbia, the 14th
day of November, 2013.

NAKED BRAND GROUP INC.

 

Per:     _________________________________________________
            Authorized Signatory

--------------------------------------------------------------------------------

APPENDIX “A”

TERMS AND CONDITIONS

TERMS AND CONDITIONS dated November 14, 2013 (the “Terms and Conditions”),
attached to the Warrant Certificate issued by Naked Brand Group Inc.

1.           INTERPRETATION

1.1         Definitions

In these Terms and Conditions, unless there is something in the subject matter
or context inconsistent therewith:

  (a)

“Auditors” means an independent firm of accountants duly appointed as auditors
of the Company;

        (b)

“Business Day” means any day of the year other than Saturday, Sunday or any day
on which banks are required or authorized to close in Vancouver, British
Columbia;

        (c)

“Company” means Naked Brand Group Inc. until a successor corporation will have
become such as a result of consolidation, amalgamation or merger of the Company
with or into any other corporation or corporations, or as a result of the
conveyance or transfer of all or substantially all of the properties and estates
of the Company as an entirety to any other corporation, and, thereafter,
“Company” will mean such successor corporation;

        (d)

“Exercise Price” means $0.10 per Warrant Share, subject to adjustment as
provided in Section 4.6;

        (e)

“Exercise Date” has the meaning given to such term in Section 4.2(a);

        (f)

“Expiry Date” means November 14, 2016;

        (g)

“Fair Market Value” means the average of the closing or last reported sale
prices of the Shares on the OTCQB (or such other exchange or quotation system on
which the Shares are primarily quoted or traded at such time) over the 30 day
period immediately prior to the date of the delivery of a Subscription Form to
the Company by the Holder, or, if closing prices are not then routinely
reported, the average of the last bid and asked prices of the Shares over the 30
day period ending five Business Days prior to such date; provided that, if there
is no public market for the Shares, then the Fair Market Value shall be
determined in good faith by the Company’s board of directors;

        (h)

“herein”, “hereby” and similar expressions refer to these Terms and Conditions
as the same may be amended or modified from time to time;

        (i)

“Holder” means the holder of the Warrants;

        (j)

“Issuance Date” means the date hereof;

        (k)

“person” means a natural person, corporation, limited liability corporation,
unlimited liability corporation, joint stock corporation, partnership, limited
partnership, limited liability partnership, trust, trustee, any unincorporated
organization, joint venture or any other entity;

        (l)

“Reorganization” has the meaning given to such term in Section 4.6(a)(ii);

        (m)

“Record Date Notice” has the meaning given to such term in Section 4.7(a);


--------------------------------------------------------------------------------

A2

  (n)

“Section” followed by a number refers to the specified Section of these Terms
and Conditions;

        (o)

“Shares” means shares of common stock of the Company as constituted at the date
hereof and any Shares resulting from any subdivision or consolidation of the
Shares;

        (p)

“Subscription Form” has the meaning given to such term in Section 4.1(a);

        (q)

“Time of Expiry” means 4:00 pm (Vancouver Time) on the Expiry Date;

        (r)

“Warrant Certificate” means the Warrant Certificate attached to these Terms and
Conditions;

        (s)

“Warrants” means the common share purchase warrants of the Company represented
by the Warrant Certificate; and

        (t)

“Warrant Shares” means the Shares issuable upon exercise of the Warrants.

1.2         Gender

Words importing the singular number include the plural and vice versa and words
importing the masculine gender include the feminine and neuter genders.

1.3         Interpretation not affected by Headings

The division of these Terms and Conditions into sections and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation thereof.

1.4         Applicable Law

The Warrants will be exclusively construed in accordance with the laws of the
Province of British Columbia. The Warrant Certificate and these Terms and
Conditions are governed by the laws of the Province of British Columbia and the
federal laws of Canada applicable therein. The Holder irrevocably attorns to the
exclusive jurisdiction of the courts of the Province of British Columbia.

1.5         Currency

Unless otherwise provided, all dollar amounts referred to in the Warrant
Certificate and these Terms and Conditions are in lawful money of the United
States of America.

2.           ISSUE OF WARRANTS

2.1         Additional Warrants

The Company may at any time and from time to time issue additional warrants or
grant options or similar rights to purchase Shares.

2.2         Warrants to Rank Pari Passu

All Warrants and additional warrants, options or similar rights to purchase
Shares from time to time issued or granted by the Company will rank pari passu,
whatever may be the actual dates of issue or grant thereof, or of the dates of
the certificates by which they are evidenced.

2.3         Replacement of Lost or Damaged Warrant Certificate

  (a)

In case the Warrant Certificate becomes mutilated, lost, destroyed or stolen,
the Company, at its discretion, may issue and deliver a new Warrant Certificate
of like date and tenor as the one mutilated, lost, destroyed or stolen, in
exchange for, in place of, and upon cancellation of, such mutilated Warrant
Certificate, or in lieu of, and in substitution for, such lost, destroyed or
stolen Warrant Certificate, and the replacement Warrant Certificate will be
entitled to the benefit hereof and rank equally in accordance with its terms
with all other warrants issued or to be issued by the Company.


--------------------------------------------------------------------------------

A3

  (b)

The applicant for the issue of a new Warrant Certificate pursuant hereto will
bear the cost of the issue thereof and, in case of loss, destruction or theft,
will furnish to the Company such evidence of ownership and of loss, destruction
or theft of the Warrant Certificate so lost, destroyed or stolen as will be
satisfactory to the Company in its discretion. Such applicant may also be
required to furnish indemnity in amount and form satisfactory to the Company in
its discretion, and will pay the reasonable charges of the Company in connection
therewith.

2.4         Holder Not a Shareholder

The holding of the Warrant Certificate shall not constitute the Holder thereof
as a shareholder of the Company, nor entitle him to any right or interest in
respect thereof except as expressly provided in the Warrant Certificate.

2.5         Company Covenants

The Company covenants to the Holder that so long as the Warrants remain
outstanding:

  (a)

it will allot, reserve and keep available a sufficient number of Shares for the
purpose of enabling it to satisfy its obligations to issue the Warrant Shares
upon the exercise of the Warrants;

        (b)

all Warrant Shares which shall be issued upon exercise of the right to acquire
provided for herein shall be fully paid and non-assessable; and

        (c)

it will maintain its corporate existence and keep or cause to be kept proper
books of account in accordance with applicable laws.

3.           NOTICE

3.1         Notice to Holders

Any notice required or permitted to be given to the Holder will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Holder appearing on the Warrant Certificate or to such
other address as the Holder may specify by notice in writing to the Company to
the address set forth in Section 3.2, and any such notice will be deemed to have
been given and received by the Holder: (i) if mailed, on the third Business Day
following the mailing thereof; (ii) if by facsimile or other electronic
communication, on successful transmission; or (iii) if delivered, on delivery,
but if at the time of mailing, or between the time of mailing and the third
Business Day thereafter, there is a strike, lockout or other labour disturbance
affecting postal service, then the notice will not be effectively given until
actually delivered.

3.2         Notice to the Company

Any notice required or permitted to be given to the Company will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Company set forth below or such other address as the
Company may specify by notice in writing to the Holder to the address of the
Holder appearing on the Warrant Certificate, and any such notice will be deemed
to have been given and received by the Company: (i) if mailed, on the third
Business Day following the mailing thereof; (ii) if by facsimile or other
electronic communication, on successful transmission; or (iii) if delivered, on
delivery, but if at the time of mailing, or between the time of mailing and the
third Business Day thereafter, there is a strike, lockout or other labour
disturbance affecting postal service, then the notice will not be effectively
given until actually delivered.

--------------------------------------------------------------------------------

A4

Notices to the Company shall be delivered to:

Naked Brand Group Inc.
2 – 34346 Manufacturers Way
Abbotsford, BC V2S 7M1
Attn:         President
Fax:            (877) 366-4767
Email:        joel@thenakedshop.com


with a copy (which shall not constitute notice) to:

Clark Wilson LLP
Barristers and Solicitors
900 – 885 West Georgia Street
Vancouver, BC V6C 3H1
Attn:         Virgil Hlus
Fax:            604.687.6314
Email:        vzh@cwilson.com

4.           EXERCISE OF WARRANTS

4.1         Method of Exercise of Warrants

The Holder may exercise its right to purchase the Warrant Shares at the Exercise
Price at any time until the Time of Expiry by:

  (a)

providing the Company a completed and executed subscription form, in the form
attached as Appendix B hereto (the “Subscription Form”), for the number of
Warrant Shares which the Holder wishes to purchase, in the manner therein
indicated;

          (b)

surrendering the Warrant Certificate, together with the executed Subscription
Form, to the address set forth in Section 3.2; and

          (c)

in accordance with the Holder’s instructions in the Subscription Form, either:

          (i)

paying the appropriate Exercise Price, in United States funds, for the number of
Warrant Shares subscribed for, either by bank draft, certified cheque or money
order, payable to the Company in Vancouver, British Columbia at the address set
forth in Section 3.2, or wiring the Exercise Price to the Company or its lawyers
pursuant to wiring instructions that will be provided to the Holder upon
request; or

          (ii)

electing to receive, without the payment by the Holder of any additional
consideration, such number of Warrant Shares as is computed using the following
formula:

X = Y (A – B)
A


  where: X =

the number of Warrant Shares to be issued to the Holder;

        Y =

the number of Warrant Shares covered by the applicable Subscription Form;


--------------------------------------------------------------------------------

A5

  A = the Fair Market Value of one Share; and         B = the Exercise Price per
Warrant Share.


4.2

Effect of Exercise of Warrants

      (a)

On the date the Company receives a duly executed Subscription Form and the
Exercise Price for the number of Warrant Shares specified in the Subscription
Form (the “Exercise Date”), the Warrant Shares so subscribed for will be deemed
to have been issued and the persons to whom such Warrant Shares have been deemed
to be issued will be deemed to have become the holder (or holders) of record of
such Warrant Shares on such date.

      (b)

As promptly as practicable after the Exercise Date and, in any event, within ten
(10) Business Days of the Exercise Date, the Company shall forthwith cause to be
delivered to the person or persons in whose name or names the Warrant Shares so
subscribed for are to be registered as specified in such Subscription Form, and
courier to him or them at his or their respective addresses specified in such
Subscription Form, a certificate or certificates for the appropriate number of
fully paid and non-assessable Warrant Shares, which will not exceed that number
which the Holder is entitled to purchase pursuant to the Warrant Certificate
surrendered.

4.3         Subscription for Less Than Entitlement

The Holder of any Warrant may subscribe for and purchase a number of Warrant
Shares less than the number which the Holder is entitled to purchase pursuant to
the surrendered Warrant Certificate. In the event of any purchase of a number of
Warrant Shares less than the number which can be purchased pursuant to the
Warrant Certificate, the Holder, upon exercise thereof, shall be entitled to
receive a new Warrant Certificate in respect of the balance of the Warrant
Shares which the Holder was entitled to purchase pursuant to the surrendered
Warrant Certificate and which were not then purchased.

4.4         Warrants for Fractions of Warrant Shares

To the extent that the Holder of any Warrant is entitled to receive on the
exercise or partial exercise thereof a fraction of a Warrant Share, such right
may be exercised in respect of such fraction only in combination with another
Warrant or other Warrants which, in the aggregate, entitle the Holder to receive
a whole number of such Warrant Shares.

4.5         Expiration of Warrants

After the Time of Expiry, all rights under the Warrant Certificate and these
Terms and Conditions shall wholly cease and terminate and the Warrants shall be
void and of no further force and effect.

4.6         Adjustment of Exercise Price

  (a)

The Exercise Price and the number of Warrant Shares deliverable upon the
exercise of the Warrants will be subject to adjustment in the event of and in
the manner following:

          (i)

if and whenever the Shares at any time outstanding are subdivided into a
greater, or consolidated into a lesser, number of Shares, the Exercise Price
will be decreased or increased proportionately as the case may be. Upon any such
subdivision, the number of Warrant Shares deliverable upon the exercise of the
Warrants will be increased proportionately. Upon any such consolidation, the
number of Warrant Shares deliverable remain unchanged; and


--------------------------------------------------------------------------------

A6

  (ii)

in the case of any capital reorganization or of any reclassification of the
capital of the Company, or in the case of the consolidation, merger or
amalgamation of the Company with or into any other company (hereinafter
collectively referred to as a “Reorganization”), each Warrant will, after such
Reorganization, confer the right to purchase the number of Warrant Shares or
other securities of the Company (or of the company resulting from such
Reorganization) which the Holder would have been entitled to upon the
Reorganization if the Holder had been a shareholder of the Company at the time
of such Reorganization.


  (b)

In the case of any Reorganization, if necessary, appropriate adjustments will be
made in the application of the provisions of this Section 4.6 relating to the
rights and interest thereafter of the Holder so that the provisions of this
Section 4.6 will be made applicable as nearly as reasonably possible to any
Warrant Shares or other securities deliverable after the Reorganization on the
exercise of the Warrants.

        (c)

The subdivision or consolidation of Shares at any time outstanding into a
greater or lesser number of Shares (whether with or without par value) will not
be deemed to be a Reorganization for the purposes of this Section 4.6.

        (d)

The adjustments provided for in this Section 4.6 are cumulative and will become
effective immediately after the applicable record date or, if no record date is
fixed, the effective date of the event which results in such adjustments.


4.7

Notice of Record Date

        (a)

If at any time while this or any replacement Warrant Certificate is outstanding:

        (i)

the Company proposes to pay any dividend of any kind upon its Shares or make any
distribution to the holders of its Shares;

        (ii)

the Company proposes to offer for subscription pro rata to the holders of its
Shares any additional shares of stock of any class or other rights;

        (iii)

the Company proposes any Reorganization; or

        (iv)

there is a voluntary or involuntary dissolution, liquidation or winding-up of
the Company,


 

the Company shall give to the Holder at least seven (7) days’ prior written
notice (the “Record Date Notice”) of the date on which the books of the Company
are to close or a record is to be taken for such dividend, distribution or
subscription rights, or for determining rights to vote with respect to such
Reorganization, dissolution, liquidation or winding-up.

        (b)

The Record Date Notice shall specify, in the case of any such dividend,
distribution or subscription right, or for determining rights to vote with
respect to such Reorganization, dissolution, liquidation or winding-up, as the
case may be, the date on which holders of Shares will be entitled to exchange
their Shares for securities or other property deliverable upon any dividend,
distribution, subscription right, Reorganization, dissolution, liquidation or
winding-up, as the case may be.

        (c)

Each Record Date Notice shall be delivered to the Holder at the address of the
Holder set forth on the Warrant Certificate or at such other address as the
Holder may from time to time specify to the Company in writing to the address of
the Company set forth in Section 3.2.


--------------------------------------------------------------------------------

A7

4.8         Determination of Adjustments

If any questions will at any time arise with respect to the Exercise Price or
any adjustment provided for in Section 4.6, such questions will be conclusively
determined by the Company’s Auditors, or, if they decline to so act, by any
other firm of certified public accountants registered with the Canadian Public
Accountability Board that the Company may designate and who will have access to
all appropriate records, and such determination will be binding upon the Company
and the Holder.

5.           MODIFICATION OF TERMS AND CONDITIONS FOR CERTAIN PURPOSES

From time to time, the Company may, subject to the provisions herein, modify the
Terms and Conditions hereof, for the purpose of correction or rectification of
any ambiguities, defective provisions, errors or omissions herein.

6.           TIME OF ESSENCE

Time will be of the essence hereof.

7.           SUCCESSORS

This Warrant Certificate will enure to the benefit of and will be binding upon
the Company and its successors.

8.           WARRANTS NOT TRANSFERABLE

The Warrants are not transferable.

--------------------------------------------------------------------------------

APPENDIX “B”

SUBSCRIPTION FORM

TO: Naked Brand Group Inc.   2 – 34346 Manufacturers Way   Abbotsford, BC V2S
7M1   Attention: President

The undersigned holder (the “Holder”) of the within warrant certificate dated
November 14, 2013 (the “Warrant Certificate”) hereby subscribes for ____________
shares of common stock (the “Shares”) of Naked Brand Group Inc. (the “Company)
pursuant to the within Warrants Certificate at US$0.10 per Share on the Terms
and Conditions of the within Warrant Certificate, and the Holder (select one of
the following):

  [   ]

has included a certified cheque or bank draft payable to or to the order of the
Company for the whole amount of the Exercise Price (as defined in the Warrant
Certificate) of the Shares with this Subscription Form; or

        [   ]

elects to receive such number of Shares as is computed using the following
formula:

X = Y (A – B)
A


  where: X = the number of Shares to be issued to the Holder;             Y =
the number of Shares covered by this Subscription Form;             A = the Fair
Market Value (as defined in the Warrant Certificate) of one Share; and          
  B = the Exercise Price per Share.

The undersigned Holder represents that, at the time of exercise of the Warrants,
all of the representations and warranties contained in the Subscription
Agreement between the Company and the undersigned Holder pursuant to which these
Warrants were issued are true and accurate.

The undersigned hereby directs that the Shares hereby subscribed for be issued
and delivered as follows:

NAME(S) IN FULL   ADDRESS(ES)   NUMBER OF SHARES                     TOTAL:  

(Please print full name in which share certificates are to be issued, stating
whether Mr., Mrs. or Miss is applicable).

DATED this _____ day of ______________________, 20___.

In the presence of:

      Signature of Witness   Signature of Warrant Holder

Please print below your name and address in full.

--------------------------------------------------------------------------------

[exhibit10-7x11x1.jpg]

    Name (Mr./Mrs./Miss)           Address              

LEGENDS

The certificates representing the Shares acquired on the exercise of the
Warrants will bear the following legends, if and as applicable:

THESE SECURITIES HAVE BEEN ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE
NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

NONE OF THESE SECURITIES HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S.
STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED
HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933
ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933
ACT.

THE HOLDER OF THESE SECURITIES MUST NOT TRADE THE SECURITIES IN OR FROM A
JURISDICTION OF CANADA UNLESS THE CONDITIONS IN SECTION 13 OF MULTILATERAL
INSTRUMENT 51-105 ISSUERS QUOTED IN THE U.S. OVER THE COUNTER MARKETS ARE MET.

INSTRUCTIONS FOR SUBSCRIPTION FORM

The signature to the Subscription Form must correspond in every particular with
the name written upon the face of the Warrant Certificate without alteration or
enlargement or any change whatever. If there is more than one subscriber, all
must sign.

In the case of persons signing by agent or attorney or by personal
representative(s), the authority of such agent, attorney or representative(s) to
sign must be proven to the satisfaction of the Company.

If the Warrant Certificate and the Subscription Form are being forwarded by
mail, registered mail must be employed.

--------------------------------------------------------------------------------